Case 1:15-cv-22326-JEM Document 122 Entered on FLSD Docket 11/07/2018 Page 1 of 2



                            UN ITED STA TES D ISTRICT CO UR T FOR THE
                                 SOU TH ERN DISTRICT OF FLO RIDA
  l                                      M IAM IDIVISION
  !
  l                     C
  j
  I
  l                     aseNumber:15-22326-CIV-MARTlNEZ-GOODMAN
  'EON A RDO CRU Z TORR ES and a11 others
  I

 tmilarlysituatedunder29U.S.C.j216(b),
  l
  I        Plaintiff,
  i
  I
  '
  1
  4
 -s.
  I
  O LID BU ILDERS, IN C., and IGN A C IO
  !ERNANDEZ,
  !

           D efendants.
  i                                              /
  k
  il
     FINAL DEFAULT JUDGM ENT PURSUANT TO 29 U.S.C 216(b)A S TO SOLID
  j
  I' BUILDERS. IN C .AN D IG N A CIO H ER NA N DE Z.JO IN TLY A ND SEV EM LLY
  I
  1
  '
           Pursuant to 29 U.S.C.216(b) it is hereby ordered and adjudged that the Plaintiff,
  iII
 Ll)EONARDO CRUZ TORRES,c/othe ClientTrustAccountofJ.H.ZidellP.A.,shalltakethe
  i1
      llow ing total sum s from     D efendants, SOLID      BU ILD ER S, IN C. and IG NA CIO
  h
  IERNANDEZ,jointly and severally,regarding damagesforPlaintiffsunpaid overtime wage
 )IaimssoundingundertheFLSA,whichsumshallbearinterestatthelegalratefromthedateof
  !

 tisjudgmentonward and forwhich sum letexecution issueforintheamountof$137,711.00,
  I
 ji clusiveofattonzeys'feesand costs.Thisjudgmentshallbearinterestin accordance with 29
  1
  -

   S.C.j1961.
      .

  I
  i        Further, Plaintiff s counsel, J.H. Zidell, P.A ., shall be entitled to collect reasonable
  !
  I
      torneys' fees and costs to date along w ith future reasonable attorneys' fees and costs upon

 cI llection ofthe finaldefaultto be filed in onemotion within ninety (90)daysfrom the date
  !
 flaintifrslesaxoticeot-satist-action fbllowing collection of-damagesawarded.plaintitrs
  I
  :
  1
  :
  k
  I
  I
  -

  i
Case 1:15-cv-22326-JEM Document 122 Entered on FLSD Docket 11/07/2018 Page 2 of 2

  1
  !
  !
 cgunsel,J.H.Zidell,P.A.,shalltake feesand costsfrom Defendants,SOLID BUILDERS,INC.
  ! IGNACIO HERNANDEZ,jointly and severally, which sum shallbe determined by the
 apd
     i
     :oul'tat the conclusion of collection and said sum shallbear interest atthe legalrate from the

         te ofthisjudgmentonward and forwhich sum 1etexecution shallissue.SeeDiFrancesco v.
     !

 )'
  romeFurnitureLiquidators,lnc.,2009U.S.Dist.LEXIS736(S.
                                                       D.Fla.Jan.6,2009).The
     I
     ourtshallretainjurisdiction toentertain said feesand costmotion which willincludefeesand
 c ststo date along with feesand costs associated w ith collection ofthe default.
     l
     l DON E A N D ORD ERED in Cham bers, Mi
                                           ami,Floridaonthis 7 dayofNovember,2018.
     !
     i
 '

     i
     :
     l
     i
     $
     1                                                JO SE .M A RT EZ
   i                                                  UN IT   STATES D ISTRIC JUD GE
 Ciopiesprovidedto:
  '
    agistrateJudge Goodm an
   11CounselofRecord

     l
     l
     I
     1
     I
     I
     1
     i
     1
     I
     I
     I
     i
     I
     1
     I
     t


     1
     i
     I
     i
     1
     t
     .
     !
     I
     1
     I
     !
     1
     i
     ;
      1
      I
      :
      :
